DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 12 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-18, 20 of U.S. Patent No. 11,191,612. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the current applicant are broader that in the US patent ‘612.  For example, ‘612 disclose all the elements in the current application and in addition discloses having an overlapping loop in the marker.

A detection system for locating a marker in a body, the detection system comprising:
at least one implantable marker, the implantable marker comprising at least one piece of magnetic material that exhibits a large Barkhausen jump (LBJ) in its magnetisation curve;
at least one drive coil arranged to excite the marker with an alternating magnetic field and at least one sense coil arranged to detect a signal received from the excited marker;
a magnetic field generator arranged to drive an alternating magnetic field through the at least one drive coil; and
at least one detector arranged to receive the signal from the sense coil and detect one or more harmonics of athe-drive frequency in the received signal, wherein the at least one drive coil excites the marker below the switching field required to initiate bistable switching behaviour of the LBJ material of the marker.

Claim 12. A method of detecting a marker in a body comprising:
applying an alternating magnetic field to at least one implantable marker comprising at least one piece of magnetic material that exhibits a large Barkhausen jump (LBJ) in its magnetisation curve, wherein the marker is excited below the switching field (HSW) required to initiate bistable switching behaviour of the LBJ material of the marker; and
detecting one or more harmonics of the a drive frequency of a signal received from the excited marker caused by a change in magnetization of the marker below its switching field.
A detection system for locating a marker, the system comprising: a magnetic marker, the magnetic marker comprising at least one implantable marker, the implantable marker comprising at least one piece of magnetic material that exhibits a large Barkhausen jump (LBJ) in its magnetisation curve, wherein the magnetic material comprises at least one overlapping loop, said at least one overlapping loop being retained in the at least one implantable marker during detection of the marker following implantation; at least one drive coil arranged to excite the marker with an alternating magnetic field and at least one sense coil arranged to detect a signal received from an excited marker; a magnetic field generator arranged to drive an alternating magnetic field through the at least one drive coil; and at least one detector arranged to receive the signal from the sense coil and detect one or more harmonics of a drive frequency in received signal.

17. A detection system according to claim 16 wherein the drive coil is configured to excite the marker to above its switching field to initiate bistable switching behaviour of the LBJ material.

18. A detection system as claimed in claim 16, wherein the at least one drive coil is configured to excite the marker below the switching field required to initiate bistable switching behaviour of the LBJ material of the marker.

20. A detection system according to claim 16 wherein the at least one detector detects a harmonic response of the marker to determine location/distance/proximity of the marker from a probe.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an output module configured to process in claim 10.  (See 35 USC 112 (a), (b) rejections below).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
		
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In claim 10 it is set forth an output module configured to process, however, the specification fails to provide what is the element that performs such a processing.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1, 12 it is set forth a method and device for detecting location of a marker in the body, however the body of the claims just set forth a detection of harmonics of the coil, but fail to set forth how a location within the body is determined from the harmonics detection.
As set forth above in the 35 USC 112(f) interpretation, since the specification fails to specifically disclose the structure associated to the output module configured to process, such a term is indefinite.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 7-8, 10-12, 15, 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by von Gutfeld et al. (US 6,230,038, hereinafter Gutfeld).

With respect to claims 1, 12 von Gutfeld discloses a system and method that provides  a detection system for locating a marker in a body (see col. 2, line 55 to col. 3, line 2, “The present invention further provides a system for determining the location of a tumor or other internal structure of a living body after implantation, at the aforesaid internal structure, of an element comprising a magnetic material to identify a selected location of the internal structure, the element being capable of emitting a magnetic signal in response to an applied magnetic field. The inventive system comprises: a) a magnetic field generator for irradiating the aforesaid element with an applied magnetic field, b) a movable magnetic field sensor for detecting the aforesaid magnetic signal from a plurality of selected mutually displaced positions to produce a corresponding plurality of element-locating signals, and c) a computing apparatus for converting these signals to a location image of aforesaid tumor or other internal structure”.  Further see col. 3, lines 27-63), the detection system comprising:
at least one implantable marker the implantable marker comprising at least one piece of magnetic material that exhibits a large Barkhausen jump (LBJ) in its magnetisation curve (see abstract, see col. 3, lines 16-20, “According to a preferred embodiment, the applied magnetic field is an ac field and the element comprises an amorphous magnetic material, said magnetic signal being characterized by non-linear Barkhausen jumps in response to this applied ac magnetic field”.;
at least one drive coil (see coil 4a) arranged to excite the marker with an alternating magnetic field (see abstract, “Preferably, the magnetic element is a length of wire of an amorphous magnetic material which produces a magnetic signal that exhibits non-linear Bark+hausen jumps in response to an applied ac magnetic field.” and at least one sense coil arranged to detect a signal received from the excited marker (see col. 2, lines 4-6 “Exposure to a low frequency ac magnetic field causes the radiation of non-linear magnetic fields to emanate from the magnetic material which can be detected by one or more externally located pickup coils or other magnetic sensors.;
a magnetic field generator arranged to drive an alternating magnetic field through the at least one drive coil; (see col. 3, lines 55-65, “The inventive system comprises: a) a magnetic field generator for irradiating the aforesaid element with an applied magnetic field,”  and
at least one detector arranged to receive the signal from the sense coil and detect one or more harmonics of the drive frequency in the received signal, wherein the at least one drive coil excites the marker below the switching field required to initiate bistable switching behaviour of the LBJ material of the marker (see col. 6, lines 37-49, “An ac field rather than the dc field can also be applied by the Helmholtz coils, but this will have limited application due to skin depth effects in the ferrous material of element 1. When an ac field is used, a sensor coil 5 can be used to pick up the magnetic signal and if sufficiently non-linear, the applied signal can be filtered leaving only the harmonics from the sphere”; see also switching col. 7, lines 4-14, “A typical wire 1 of length L is shown in FIG. 3a being scanned along its length by a magnetic field sensor comprising pickup coil 5 and voltmeter 5a and the absolute value of the corresponding temporal voltage pulse V.sub.s due to Barkhausen switching is shown in FIG. 3b. Since the wire is extremely anisotropic (so that the applied field H.sub.0 sin wt generally lies in the direction of the wire's axis) it is possible to map the Barkhausen jump field”  

With respect to claim 3 von Gutfeld further discloses  wherein the implantable marker comprising at least one piece of magnetic material that exhibits a large Barkhausen jump (LBJ) in its magnetization curve is shorter than a critical length required to initiate bistable switching in the LBJ material (see abstract, “Preferably, the magnetic element is a length of wire of an amorphous magnetic material which produces a magnetic signal that exhibits non-linear Bark+hausen jumps in response to an applied ac magnetic field.”.

With respect to claim 7 von Gutfeld further discloses wherein the LBJ material is coated or provided within a hollow tube (see Fig. 4a, col. 4, lines 51-52).

With respect to claim 8 von Gutfeld further discloses  wherein the marker is deployable from an initial, compact configuration to an extended, deployed configuration (see Fig. 4B, col. 7, lines 31-39).

With respect to claim 10 von Gutfeld further discloses comprising an output module for processing the received harmonic signal and providing at least one indicator to the user relating to a location of the marker relative to the sense coil (see element 6, Fig. 6, computing apparatus).

With respect to claim 11 von Gutfeld further discloses  wherein the system processes one or more aspects of the harmonic response of the marker selected from the magnitude of one or more odd harmonics, even harmonics or a combination of both or the ration of these harmonics to each other or to the fundamental frequency (see col. 2, lines 1-22).

With respect to claim 15 von Gutfeld further discloses comprising measuring an aspect of the harmonic response of the marker to provide an output relating to the location of the marker col. 4, line 63-col. 5, line 13 “non-linear magnetic materials produce a unique magnetic signature usually rich in harmonics when in the presence of an externally applied sinusoidal magnetic field. The field from the magnetic material can be readily sensed by a pickup coil or other magnetic sensors such as Hall probes as well as a variety of magnetometers. The field from a non-linear material in the presence of an applied ac field can be frequency analyzed and any one of the several harmonics can be chosen to measure the emitted field as a function of position. In fact, fields from a sensor element of magnetic material in either an ac or dc field can be mapped as a function of position so that for certain simple geometries the location of the magnetic element can be determined simply and precisely. It thus becomes possible to locate elements of such magnetic material when they are hidden or out of view so that they can serve as locators when interrogated by an applied ac or dc magnetic field.”

	With respect to claims 17, 18 Von Gutfel discloses a computing apparatus (i.e. circuit) to convert the obtained signals to location images (see abstract) Furthermore, see “element-locating signals” obtained by the system.  Furthermore, Von Gutfeld discloses “When the magnetic signal is filtered to suppress the fundamental, the sphere's harmonic field can be mapped as a function of position.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 16 are rejected under 35 U.S.C. 103 as being unpatentable over von Gutfeld et al. (US 6,230,038, hereinafter Gutfeld) in view of Susuma et al. “Dependence of large barkhousen jump on length of a vicoalloy fine wire with torsion stress” IEE Transactions on magnetics Vol. 34, July 1998.
Von Gutfeld discloses the system as disclosed above, but fails to explicitly teach
wherein the implantable marker comprising at least one piece of magnetic material that exhibits a large Barkhausen jump (LBJ) in its magnetisation curve comprises less than 5mg of LBJ material.
Susuma discloses having a magnetic sensor coil vicalloy wire in which a vicoalloy wire is excited through magnetic field and such a wire can be as small as 7mm in length and 0.1mm in diameter (see abstract, see Experimental method, pg. 1312, second column). Such a wire of 7mm in length wich 0.1mm in diameter with the density of the vicoalloy wire will provide a weight less than 5mg.
Therefore, it would have been obvious to one skilled in the art before the effective filling date to provide such a wire as disclosed by Susuma because doing so will allow for miniaturization of the magnetic sensor (see Introduction) while maintaining a stable measurement (see conclusion).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over von Gutfeld et al. (US 6,230,038, hereinafter Gutfeld) in view of Chi Sing et al. (US 2011/0313288, hereinafter Chi Sing)
Von Gutfeld discloses the system as disclosed above, but fails to explicitly teach
wherein at least one of the drive and sense coils is provided in a handheld probe.
	Chi Sing discloses an apparatus and method for locating markers structures within the body in which the drive emission coil and sense receiver coil is located in a probe (see Fig. 3, see para. 0107).
	It would have been obvious to one skilled in the art before the effective filling date to modify von Gutfeld to incorporate the driver and sense coils within a probe because doing so will allow for the elements to be portable and therefore increasing benefits to the patient such as having a faster diagnosis since the could get to the patient instead of the other way around or the benefit of not having to move an injured patient to get a standard system, but the portable can be used.

Claims 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over von Gutfeld et al. (US 6,230,038, hereinafter Gutfeld) in view of Richardson (US 4,222,517)
Von Gutfeld discloses the system as disclosed above, but fails to explicitly teach
wherein the drive frequency is above 1 kHz and wherein the drive frequency is in the range 1 — 100 kHz.
	Richardson discloses a method and apparatus for a magnetic marker and further detecting such a magnetic marker using a magnetic field using frequencies that vary from 60hz to 10kz.
	It would have been obvious to one skilled in the art before the effective filling date to modify von Gutfeld to detect the magnetic marker using the frequencies as disclosed in Richardson because doing so will allow the determination of a stable measurement using an expanded range of frequencies which will therefore increase the options of magnetic field generators that could be use to detect the magnetic marker in the body. 

Allowable Subject Matter
Claims 5-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
As the rejection above reflects, some outstanding rejections were withdrawn in view of applicant’s arguments and amendments.
The Double patenting rejection is maintained. The applicant argues that claims 1, 12 discloses “wherein the at least one drive coil excites the marker below the switching field required to intiate bistable switching behavior of the LBJ material of the marker”; such a limitation is disclosed by claim 18 of US 11,181,612.  Therefore, the rejection is maintained.
Regarding the 35 USC 112(f) interpretation, it should be note that the amendment that now reads an “output module configured to process” still would be interpreted under 35 USC 112(f); the examiner recommends amending the claim to recite that the output module comprises a harmonic detection circuit.
Regarding the argument (1) that states that Von Gutfeld fails to teach at least one detector arranged to receive the signal from the sense coil and detect one or more harmonics of the drive frequency in the received signal, wherein the at least one drive coil excites the marker below the switching field required to initiate bistable switching behaviour of the LBJ material of the marker; the Examiner disagrees and points to (see col. 6, lines 37-49, “An ac field rather than the dc field can also be applied by the Helmholtz coils, but this will have limited application due to skin depth effects in the ferrous material of element 1. When an ac field is used, a sensor coil 5 can be used to pick up the magnetic signal and if sufficiently non-linear, the applied signal can be filtered leaving only the harmonics from the sphere”; see also switching col. 7, lines 4-14, “A typical wire 1 of length L is shown in FIG. 3a being scanned along its length by a magnetic field sensor comprising pickup coil 5 and voltmeter 5a and the absolute value of the corresponding temporal voltage pulse V.sub.s due to Barkhausen switching is shown in FIG. 3b. Since the wire is extremely anisotropic (so that the applied field H.sub.0 sin wt generally lies in the direction of the wire's axis) it is possible to map the Barkhausen jump field”  
Furthermore, the examiner points to col. 4, line 63-col. 5, line 13 “non-linear magnetic materials produce a unique magnetic signature usually rich in harmonics when in the presence of an externally applied sinusoidal magnetic field. The field from the magnetic material can be readily sensed by a pickup coil or other magnetic sensors such as Hall probes as well as a variety of magnetometers. The field from a non-linear material in the presence of an applied ac field can be frequency analyzed and any one of the several harmonics can be chosen to measure the emitted field as a function of position. In fact, fields from a sensor element of magnetic material in either an ac or dc field can be mapped as a function of position so that for certain simple geometries the location of the magnetic element can be determined simply and precisely. It thus becomes possible to locate elements of such magnetic material when they are hidden or out of view so that they can serve as locators when interrogated by an applied ac or dc magnetic field.”



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M SANTOS RODRIGUEZ whose telephone number is (571)270-7782. The examiner can normally be reached Monday-Friday 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793